Citation Nr: 0902193	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  04-29 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bladder 
dysfunction.

2.  Entitlement to service connection for a recurrent left 
varicocele.

3.  Entitlement to service connection for kidney stones.

4.  Entitlement to service connection for a left inguinal 
hernia with scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard in Alabama from 
March 2000 to July 2003 with a period of active duty for 
training (ADT) from May 2000 to September 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in January 2004, August 
2004, and August 2006 by the Montgomery, Alabama Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied service connection for a bladder dysfunction and 
recurrent left varicocele, kidney stones, and a left inguinal 
hernia with scar, respectively.

The veteran testified at personal hearings before RO 
personnel in March 2005, February 2007, and May 2008; he 
testified at a personal hearing before the undersigned 
Veterans Law Judge in November 2008.  Transcripts of these 
hearings are of record.  

In November 2008, the veteran submitted to the Board 
additional evidence for consideration in connection with the 
claim on appeal.  A waiver of RO jurisdiction for this 
evidence was received in a written statement dated in 
November 2008 that is included in the record.  The Board 
accepts this evidence for inclusion in the record on appeal, 
also noting that it had been submitted previously.  See 38 
C.F.R. § 20.1304 (2008).  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Service treatment records reflect no competent medical 
evidence of bladder dysfunction during active military 
service.

3.  The enlistment physical examination for active duty noted 
the presence of a left hydrocele; however, service treatment 
records reflect no evidence of aggravation of the left 
varicocele during active military service.

4.  Service treatment records include no medical evidence of 
kidney stones during active military service.

5.  The record reflects no competent medical evidence of a 
left inguinal hernia during active military service, and the 
only medical opinion addressing the question of whether there 
exists a medical nexus between any in-service event, injury, 
or disease and any current left inguinal hernia is 
speculative and unsupported by any fully articulated, sound 
reasoning.


CONCLUSIONS OF LAW

1.  Bladder dysfunction was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).

2.  A recurrent left varicocele was not aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2008).

3.  Kidney stones were not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).

4.  A left inguinal hernia with scar was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable in 
this appeal.  In this case, the veteran's claim for 
entitlement to service connection for a bladder dysfunction 
and recurrent left varicocele was received in June 2003, and 
his claim for service connection for kidney stones was 
received in January 2004.  In his substantive appeal of the 
denial of service connection for a bladder dysfunction and 
varicocele dated in August 2004, the veteran stated that he 
would like to add inguinal hernia to his appeals process.  In 
January 2006, he filed a claim for service connection for a 
left inguinal hernia and scar.  In correspondence dated in 
July 2003, April 2004, and April 2006, he was notified of the 
provisions of the VCAA as they pertain to the issue of 
service connection.  These letters notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing his claims and identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  In addition, a letter dated in March 2006 
notified him of how VA determines the disability rating and 
effective dated when a disability is found to be connected to 
service.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thereafter, the claims were reviewed and supplemental 
statements of the case were issued in June 2007 and July 
2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records and private treatment records 
have been obtained and associated with his claims file, and 
he has been provided with a VA genitourinary examination to 
assess the nature of his claimed bladder and recurrent left 
varicocele disabilities.  

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304 (2008) 

The term "active military service" includes active duty, 
any period of active duty for training (ADT) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training (INADT) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training.  38 C.F.R. § 
3.6(a) (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including nephritis, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

The veteran contends that he developed a bladder dysfunction 
and a recurrent left varicocele during active military 
service, that his kidney stones diagnosed six months after 
separation from service probably started during active duty, 
and that he developed a left inguinal hernia from an injury 
that occurred during active duty.  Having carefully 
considered the claims in light of the record and the 
applicable law, the Board finds that the preponderance of the 
evidence is against the claims.

The veteran's DD Form 214 (separation from service) verifies 
his period of ADT from May to September 2000.  This was his 
only period of active duty.  His remaining periods of service 
were periods of INADT.  An Army National Guard (ANG) 
enlistment examination report dated in March 2000 listed an 
abnormal genitourinary finding, a left hydrocoele, but noted 
that it was nondisqualifying.  Service treatment records from 
his period of ADT contain no complaints or findings related 
to any genitourinary, bladder or kidney disorder.  Service 
treatment records likewise contain absolutely no complaints 
or findings concerning the left hydrocele.

In a new patient note from the Urology Clinic of Lower 
Alabama (Urology Clinic) dated in November 2002, the veteran 
complained of chronic dysuria.  He reported a history of 
lifelong frequency.  He denied any history of kidney stones.  
The assessment was frequency syndrome in a young male and 
left scrotal soft mass.  A private treatment summary from J. 
F., M.D. from the Urology Clinic dated in December 2002 
indicated that the veteran was being treated for a left 
varicocele and dysfunctional voiding characterized by urinary 
frequency.  In a hospital discharge summary dated in January 
2003, Dr. F. reported that the veteran underwent a left 
varicocelectomy in January 2003.  Additional private 
treatment records from the Urology Clinic dated from January 
2003 to August 2003 reflect continued follow-up and treatment 
for a left varicocele and bladder dysfunction.  A radiology 
report from Radiology Associates of Dothan dated in May 2003 
shows that the veteran underwent an embolization procedure 
for a recurrent left varicocele.

A memorandum from the Alabama State Military Department dated 
in June 2003 shows that the veteran would be medically 
discharged from the Alabama ANG in 75 days (September 2003) 
for varicocele and dysfunctional voiding.

In a VA genitourinary examination report dated in September 
2003, the veteran reported that he was doing maintenance on a 
truck when he suddenly experienced scrotum enlargement with 
pain.  He did not give the date of the onset of the pain, nor 
did he indicate where he was at the time of the incident.  He 
explained that he saw a doctor and had surgery in January 
2003.  He described urinary frequency with stress or 
exercise.  He denied any urinary tract infections, bladder 
stones, renal colic, or nephritis.  Following a physical 
examination, the diagnosis was recurrent varicocele with 
enlargement of the left testicle and edema and swelling of 
the scrotum; and varicocele enlargement of his scrotumis, 
causing his bladder problems with increased frequency of 
urination and dysuria.  No opinion regarding the etiology of 
the varicocele was requested or provided.

Private treatment records from Flowers Hospital dated in 
December 2003 reflect that the veteran presented with left 
flank pain.  He denied any prior history of stones.  The 
following day he underwent a procedure for a left distal 
uretal calculus (kidney stone).  In a private urological 
consultation report from M. S., M.D., dated in December 2003, 
the veteran complained of fullness of the left hemiscrotum.  
Dr. S. reported a hydrocele on physical examination, but 
noted that a varicocele was difficult to evaluate due to the 
presence of presumed hydrocele and recommended a scrotal 
ultrasound.  A radiology report of a scrotal ultrasound from 
Flowers Hospital also dated in December 2003 listed an 
impression that included bilateral dilated veins suspicious 
for varicoceles.

In private treatment notes dated in June 2004 from M. S., 
M.D., who treated the veteran for his kidney stone, Dr. S. 
suspected that the veteran had an inguinal hernia and noted 
that moderate-sized varices were present.  A CT (computed 
tomography) scan report from Flowers Hospital dated in July 
2004 listed an impression of post-operative clips in the left 
inguinal region associated with inguinal hernia containing 
fat, but no bowel.  Treatment records from Flowers Hospital 
dated in August 2004 show that he underwent a surgical 
procedure to repair the left inguinal hernia.

In March 2005, the veteran testified in a hearing before RO 
personnel on the issues of the left varicocele and bladder 
dysfunction.  He testified that he first noticed swelling in 
his groin area mid-way through basic training, but he stated 
that it was nothing bad that he had to see a doctor, and he 
did not talk with anyone about his observation.  He further 
testified that he noticed the swelling getting bigger, but 
did not seek evaluation of the condition until December 2002, 
when he went to the doctor for frequent urination, which he 
also first noticed during basic training.  He believed his 
varicocele was caused by strenuous activity during boot camp.  

In May 2005, the veteran submitted a statement asserting that 
he is entitled to service connection for kidney stones on a 
presumptive basis because he was diagnosed with a kidney 
stone within one year after active service.

In February 2007, the veteran testified in a hearing before 
RO personnel that he first experienced symptoms of an 
inguinal hernia mid-way through basic training, but did not 
seek any medical treatment for it until early 2004.  He 
testified that his doctor, M. S., told him that it was as 
least as likely as not that the inguinal hernia was related 
to his military service.  The record was held open for 60 
days for the veteran to provide this statement from Dr. S.

In a statement dated in February 2007, J. W., M.D., a private 
physician who treated the veteran for the left inguinal 
hernia, opined that it was possible that the hernia was 
caused or exacerbated by strenuous activity from military 
activities.

In May 2008, the veteran testified in a hearing before RO 
personnel that he was first treated for a kidney stone six 
months after separation from service.  He agreed to ask his 
doctor how long it takes for a kidney stone to form, and the 
record was held open for 60 days to obtain a medical opinion 
from his private physician on the matter.

In a treatment summary from a private physician, M. B., M.D., 
dated in May 2008, he indicated that the veteran was seen 
that day for follow-up of left ureteroscopy stone extraction.  
He reported that the veteran had no further episodes of renal 
colic, and his well-healed [left] inguinal hernia repair was 
noted.

In November 2008, the veteran testified before the 
undersigned Veterans Law Judge about the four issues on 
appeal.  First, he testified that a doctor told him that his 
kidney stone developed during his period of active duty 
service, but he denied having any kidney problems during 
service or any recurrence of kidney stones since the 
discovery and removal of a kidney stone in December 2003.  He 
added that he does not follow any special diet or take 
medications to prevent the recurrence of kidney stones.  He 
indicated that his doctor told him that it can months or 
probably up to a year for a kidney stone to form.  Second, he 
testified that he first noticed swelling and pain in his 
groin mid-cycle in basic training, but did not seek any 
treatment until 2002, when a private physician diagnosed a 
left varicocele and performed corrective surgery.  He 
testified that he is not aware of any recurrence of the 
varicocele.  Third, he testified that he first experienced 
urinary frequency during basic training, but did not seek 
treatment until 2002.  He stated that he still has urinary 
frequency, but does not have incontinence, take medications 
for his condition, or wear any absorbent undergarments.  
Finally, he testified that his left inguinal hernia was 
diagnosed in 2004 after a lump in his groin prompted him to 
go to the doctor.  He testified that he believed he had the 
hernia from the time of basic training, but did not seek any 
medical treatment.  He added that ultrasounds never revealed 
the hernia, but it was discovered by [CT] scan [in 2004] 
after suffering from it since his period of active duty. 

Analysis

The Board has considered the contentions of the veteran and 
his representative that his claimed disabilities, including 
bladder dysfunction, a left varicocele, kidney stones, and 
left inguinal hernia, were incurred during his period of 
active military service, but finds that service connection is 
not warranted for these disabilities because the persuasive 
evidence of record provides no nexus or link to his period of 
active military service.  Rather, the evidence shows that 
each disability occurred during his National Guard service 
during periods that did not include active military duty, 
ACDUTRA, or INACDUTRA, or after he was medically separated 
from the National Guard.  Therefore, service connection for 
each of these claimed disabilities must be denied.

Bladder Dysfunction

As noted above, the medical evidence of record contains no 
complaints of bladder problems until November 2002 - more 
than 2 years after the completion of the veteran's period of 
active military service.  The record also does not include 
any medical opinion establishing a nexus or medical 
relationship between any current bladder dysfunction 
diagnosed post-service and any event, injury, or disease 
during active service, and neither the veteran nor his 
representative has presented, identified, or eluded to the 
existence of any such opinion.  Therefore, the veteran's 
claim for service connection for a bladder dysfunction must 
be denied.

Recurrent Left Varicocele

In March 2000, months before the veteran's period os ADT, a 
left hydrocele was noted on an enlistment physical 
examination.  However, service treatment records do not 
document any complaints, findings or treatment for the left 
hydrocele/left varicocele during service.  The medical 
evidence of record supports the veteran's report of the 
history of his left varicocele that he provided to the VA 
examiner in September 2003:  that after experiencing sudden 
scrotum enlargement with pain while working on a truck, he 
saw a doctor, who performed surgery in January 2003.  He 
testified in March 2005 and May 2008 that he did not seek any 
treatment or discuss his disorder with anyone until 2002.  
Again, because the persuasive evidence of record contains no 
complaints, findings, or treatment suggesting any aggravation 
of the left hydrocele in ADT or the presence of a left 
varicocele during ADT and no nexus or link to his period of 
active military service, the claim for service connection 
must be denied.  

In addition, he testified in May 2008 that he was not aware 
of a recurrence of the disorder, and the medical evidence of 
record last documents the presence of moderate-sized varices 
in June 2004.  Congress has specifically limited entitlement 
to service connection for disease or injury to cases where 
such incidents have resulted in a disability.  See 38 
U.S.C.A. § 1110.  Accordingly, where, as here, there is no 
competent medical evidence to establish that the veteran has 
a current varicocele disability, the disability for which 
service connection is sought is not established, and thus, 
there can be no valid claim for service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Kidney Stones

As noted above, the medical evidence of record contains no 
complaints or treatment for kidney stones until December 2003 
when the veteran complained of left flank pain.  At that 
time, and in a new patient treatment note from the Urology 
Clinic in November 2002, he specifically denied any prior 
history of kidney stones.  Although he testified in November 
2008 that his doctor told him that his kidney stone developed 
during active military service, he has not provided any such 
opinion from his doctor.  Moreover, he further testified that 
he did not experience any kidney problems during service or 
any recurrence of kidney stones since the removal of a kidney 
stone in December 2003.  Accordingly, the claim for service 
connection must be denied because there is no competent 
medical opinion linking a kidney stone disability to his 
active military service, nor is there any evidence of a 
current kidney stone disability.  Similarly, the Board must 
deny the veteran's claim for service connection for kidney 
stones on a presumptive basis because the law recognizes 
nephritis (inflammation of the kidneys), but not kidney 
stones, as a disease that is subject to presumptive service 
connection.  38 C.F.R. § 3.309 (2008).  

Left Inguinal Hernia

The veteran's private physician, Dr. S., first suspected that 
the veteran had an inguinal hernia in June 2004, and it was 
confirmed by CT scan in July 2004.  In a statement received 
in April 2007, another private physician, Dr. W., opined that 
it was possible that the hernia was caused or exacerbated by 
strenuous activity from military activities.  Unfortunately, 
medical opinions expressed in speculative language do not 
provide the degree of certainty required for medical nexus 
evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The 
probative value of this opinion is further diminished by the 
fact that the conclusion is not supported by any medical 
rationale.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(medical possibilities and unsupported medical opinions carry 
negligible probative weight).  Therefore, the Board finds 
that this opinion is not persuasive.  See also Nieves- 
Rodriguez v. Peake, No. 06-312 at *12 (U.S. Vet. App. Dec. 1, 
2008) (holding that it is the factually accurate, fully 
articulated, sound reasoning for the conclusion that 
contributes to the probative value to a medical opinion.)

All Claims

The Board does not doubt the sincerity of the veteran's 
belief that he has current bladder dysfunction, recurrent 
left varicocele, kidney stone, and left inguinal hernia with 
scar disabilities as a result of events during active 
military service.  However, questions of medical diagnosis 
and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render probative (i.e., persuasive) opinions on 
such medical matters.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
lay assertions as to the nature or etiology of his claimed 
disabilities have no probative value.

For all the foregoing reasons, the claims for service 
connection for a bladder dysfunction, recurrent left 
varicocele, kidney stone, and a left inguinal hernia with 
scar must be denied.  In arriving at the decision to deny the 
claims, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a bladder dysfunction 
is denied.

Entitlement to service connection for a recurrent left 
varicocele is denied.

Entitlement to service connection for kidney stones is 
denied.

Entitlement to service connection for a left inguinal hernia 
with scar is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


